Citation Nr: 1504335	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-07 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to in-service exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1971.  He also served in the U.S. National Guard, with periods of active duty for training.

This matter initially came before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2010 rating decision of the VA Regional Office in Hartford, Connecticut (RO).  

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

In a May 2014 decision, the Board denied service connection for hypertension.  In November 2014, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand to vacate and remand the Board's May 2014 decision with respect to the issue of entitlement to service connection for hypertension only for action consistent with the terms of the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.

Pursuant to the Joint Motion, the parties agreed that the Board erred by failing to fully consider if the duty to assist required a VA examination to address whether the Veteran's hypertension was related to in-service exposure to Agent Orange.  The parties agreed that the first and second elements of McLendon were satisfied.  Specifically, that there was evidence showing the Veteran currently has hypertension and that there was evidence showing that he served in Vietnam and is presumed to have been exposed to Agent Orange. 

The parties stated that the Board did not discuss whether the third McLendon element was satisfied.  In this regard, the parties referenced the National Academy of Sciences (NAS) Institute of Medicine 's Veterans and Agent Orange: Update 2010, which concluded that there was "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  It was further noted that VA's Secretary had discussed this analysis in the Federal Register.  See 77 Fed. Reg. 47,924-28 (Aug. 10, 2012).  The parties thus concluded that remand was necessary for the Board to address whether the Secretary's statements in the Federal Register satisfy the third McLendon element and if so, to provide the Veteran a medical examination to address that theory of causation. 

NAS defines the category of "limited or suggestive evidence" to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because change, bias, and confounding could not be ruled out with confidence."  See 77 Fed. Reg. 47,926. 

Considering the terms of the Joint Motion and following review of the referenced Federal Register, the Board finds that the evidence in this case is sufficient to indicate that hypertension may be related to herbicide exposure.  Thus, a medical opinion is needed as to this theory.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination to determine the etiology of his hypertension.  The claims file and all electronic records must be made available to and reviewed by the examiner in conjunction with the examination, and the examiner must state that the claims file was reviewed.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's lay statements, the evidence confirming exposure to herbicide agents, the medical evidence, the NAS Institute of Medicine 's Veterans and Agent Orange: Update 2010, which concluded that there was "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension, and a discussion of each, the examiner must state:

* Whether it is at least as likely as not that any diagnosed hypertension is related to the Veteran's active duty service, to include in-service exposure to herbicide agents.

The examiner is advised that service connection for the disease at issue can be established on a direct basis as related to Agent Orange and is not precluded solely because the disease is not listed as a presumptive condition associated with herbicide exposure.  The examiner must provide a comprehensive report including complete rationale for all conclusions reached. If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Upon completion of the above development, and any additional development deemed appropriate, the RO should readjudicate the issue of entitlement to service connection for hypertension, to include as due to herbicide exposure.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




